Citation Nr: 9910189	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of 
hepatitis.




ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had two periods of service from November 1971 
to November 1974, and from November 1978 to June 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Department 
of Veterans Affairs (VA) Atlanta, Georgia regional Office 
(RO).

The Board in April 1996 remanded the claim for further 
development, including submittal of additional evidence, and 
a VA examination.  

The veteran responded that he had no additional evidence to 
submit. In addition he failed to report for his VA 
examination.  He was notified by the medical center, and 
rescheduled but again failed to report for examination.  
Further development has not occurred due to his repeated 
failure to report for a VA examination, as well as his 
failure to provide information that would allow additional 
medical records to be obtained. The case has now returned to 
the Board for further consideration based on the evidence of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The appellant's service medical records, and retirement 
examination note a history of hepatitis (type unknown) in 
service.  There was evidence of positive hepatitis 
antibodies, indicative of a previous exposure, but no 
treatment or diagnosis of hepatitis on file.  

3. The appellant failed to report for a scheduled VA 
examination on three separate occasions.

4.  There is no indication from the appellant that he had 
good cause for failing to report for the scheduled 
examinations, or that he was now willing to report for 
examination. 

5.  There is no competent evidence of record to establish the 
presence of hepatitis or any disability related to the 
findings noted during service.


CONCLUSION OF LAW

The claim for service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  Where 
the determinative issue is factual rather than medical in 
nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For a service-connected claim to be 
well grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  

Service connection is not granted for clinical findings, or 
laboratory test results as they are not disorders for which 
compensation is paid.  38 C.F.R. §§ 3.303; Beno v. Prinicipi, 
3 Vet. App. 439 (1992); O.G.C. Prec. 82-90, 55 Fed. Reg. 
45711 (1990) (Precedent opinion of the General Counsel of the 
VA).  The Board is bound by the laws and regulations of the 
VA and the Precedential Opinions of the VA General Counsel.  
38 U.S.C.A. § 7104.  The veteran has been notified that 
positive hepatitis antibodies is a laboratory test result.  
As such, it is not a diagnosis of a current disease, or 
injury, and cannot by itself be service connected.  There is 
no evidence that the appellant has underlying pathology of 
hepatitis for which service connection could be granted.

The appellant's service medical records, and his retirement 
medical examination in February 1992 reported a history of 
contracting jaundice and hepatitis (type unknown) in service.  
A March 1992 laboratory test was positive for hepatitis 
antibodies, indicative of a history of previous exposure to 
hepatitis.  The separation examination was considered normal.

The appellant first submitted a claim for service connection 
for hepatitis in April 1975, after his first period of 
service.  He failed to report for a July 1975 VA examination.  
Apparently no further action was taken.  He then returned to 
active duty until his retirement in June 1992.

He was scheduled for a hearing at the RO in August 1993, but 
failed to report.  He indicated in his Appeal to the Board in 
September 1993 that the hearing was supposed to have been 
rescheduled by his representative.  It is noted that the 
current claims folder does not contain a power of attorney 
designating a representative.  

He failed to report for a VA examination in August 1993.  

In April 1996, the Board remanded this claim for further 
development.  Review of the claims file indicates that the 
development requested did not occur due to the appellant's 
failure to provide additional information, as well as his 
repeated failure to report for scheduled VA examinations.  He 
failed to report for VA examinations in June 1996, and in 
December 1996.  In August 1998, he requested to be 
rescheduled, but again, failed to report in October 1998.  
The file contains correspondence from the veteran regarding 
his lack of additional evidence, as well as his request to 
reschedule the VA examination.  

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1998).  There 
is no additional evidence of record to establish that the 
appellant has made any efforts to contact the RO to update 
his address, to request the scheduling of another 
examination, or to provide explanation for his failure to 
report.  While VA does have a duty to assist a veteran in the 
development of his claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

There are no post service VA or private medical records 
indicating complaints or treatment for hepatitis, nor is 
there any evidence indicating that the veteran sought any 
treatment for hepatitis for which records could be obtained.  
The veteran's claim is based on an inability to donate blood, 
and special treatment for infectious disease by his dentist.  
No other symptoms of chronic hepatitis are claimed.  

The evidentiary assertions as to the claim of service 
connection for hepatitis are inherently incredible and beyond 
the competence of the veteran when viewed in the context of 
the total record.  The veteran is advised that where the 
determinative issues involve questions of medical causation, 
medical evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, the Board finds that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for hepatitis.  

The Board is required to base its decision on the evidence 
of record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
In this case, the evidence shows only that the appellant 
previously had exposure to hepatitis, as shown by a positive 
hepatitis antibody test.  This is a  laboratory test result 
and cannot be service connected.  Service connection for 
hepatitis cannot be established, merely by a positive 
hepatitis antibody laboratory test, and there is no legal 
entitlement to the benefits requested and the appeal fails.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In Rabideau v. Derwinski, 2 Vet.App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well- grounded claim.  In Brammer v. Derwinski, 
3 Vet.App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability. Accordingly, based on the evidence of record, 
as there is no evidence of current chronic hepatitis 
pathology, the Board finds that the veteran's claim of 
entitlement to service connection for hepatitis is not well-
grounded.  38 U.S.C.A. § 5107(b).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the Supplemental Statement of the case, the Board remand, as 
well as in other correspondence, the appellant has been 
notified of the defects in the evidentiary record, and the 
kinds of information needed.  As such, it is concluded he has 
been appropriately advised as to the information needed.


ORDER

Service connection for hepatitis is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

